Per Curiam.

We held in State v. Peeples (1995), 73 Ohio St.3d 149, 652 N.E.2d 717, decided today, that a prisoner has no right to file successive applications for reopening. Once ineffective assistance of counsel has been raised and adjudicated, res judicata bars its relitigation. See State v. Perry (1967), 10 Ohio St.2d 175, 39 O.O.2d 189, 226 N.E.2d 104. In this case, appellant has raised two prior claims of ineffective assistance of counsel in his prior applications to reopen. This court has already determined appellant’s counsel was effective. State v. Cheren (1995), 73 Ohio St.3d 138, 652 N.E.2d 708, decided today. The judgment of the court of appeals is therefore affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., not participating.